Dibell, J.
(dissenting).
I dissent. The taxes and insurance have been paid and the property is in good condition. The claim of waste rests upon the failure to pay $850 in interest which became due on the first mortgage in the early part of January, 1921. Forsythe is apparently solvent. Whether he is personally liable on the mortgage notes seems a matter of controversy. The failure to pay interest on a first mortgage is not waste as to the mortgagee in a second mortgage, unless the property produces an income with which to pay it. The mortgaged property is income bearing. There is no showing that the plaintiff has used the income for purposes other than the payment of taxes and insurance and interest and upkeep. It is a fair inference from the record that an amount equal to the income has been used in *188protection of the property. The appointment of a receiver is a drastic remedy. Forsythe was greatly wronged by Anderson. So was the plaintiff, though in taking the $17,000 mortgage he got a $8,000 discount and has that much margin. Forsythe is the greater sufferer. He wants to save something if he can. He seems to be acting in good faith. His efforts should not be unnecessarily forestalled. A receivership means expense and waste, and embarrassment to him in his efforts. Viewing his situation as well as that of the plaintiff there is no compelling equity calling for the appointment of a receiver. It seems to me that the appointment of a receiver, under the circumstances, is inequitable.